— Order, Supreme Court, New York County (Burton S. Sherman, J.), entered February 28, 1992, which, in an action for legal malpractice, denied plaintiff’s motion to vacate a judgment entered against it on default in opposing a motion by defendant for summary judgment, unanimously affirmed, with costs.
The determination not to reopen the default judgment was justified. Plaintiff has neither presented an adequate excuse for its default, nor demonstrated that its claim against defen*615dant has merit. Concur — Sullivan, J. P., Rosenberger, Wallach • and Ross, JJ.